DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to the Pettersson reference have been considered but are moot because the new ground of rejection does not rely on this reference in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts on pages 11-12 of the Response:
“Further, the Final Office Action asserts that ascertaining a location and an orientation of the tracking node of the interventional device relative to each registered image is taught by para. [0047] of Duindam. In particular, the Final Office Action asserts that the tracking node is taught by position sensor system 220, which apparently includes an EM sensor attached to a flexible body 216 of elongate device 202 near distal end 218. See, e.g., FIG. 2; para. [0047]. The Final Office Action further asserts that autonomously selecting the tracking image for display as a registered image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device is taught by paras. [0061] and [0074]. 
Para. [0061] teaches displaying image data in windows 410-480 of graphical user interface 400 shown in FIGs. 4a and 4b of Duindam, where the "[i]mage data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live images and/or as images of calculated models created from pre-operative or intra-operative image data sets." However, there is no teaching of selecting for display a registered image that includes the location and a desired viewing angle of the orientation of the position sensor system 220 (assertedly teaching the tacking node) on the flexible body 216. 
Para. [0074] discusses virtual global view windows 430, 470 and 480 in FIG. 4b in particular, saying that the global view windows 470 and 480 may be rotated relative to virtual global view window 430 and/or each other. Para. [0074] provides: "In some examples, the perspectives of virtual global view windows 470 and 480 may be selected manually and/or automatically." However, there is no discussion as to how the perspectives of virtual global view windows 470 and 480 may be automatically selected. More specifically, there is no teaching to the effect that the virtual global view windows 470 and 480 are autonomously selected as registered spatial images that include the location and desired viewing angle of the orientation of the position sensor system 220 (assertedly teaching the tracking node). Para. [0074] also provides: "In some examples, one of the perspectives may be automatically selected such that a needle extending from the elongate device appears in-plane." Although this does provide some criteria for selecting the perspective (a needle appearing in-plane), there still is no teaching of autonomously selecting an image with this perspective based on inclusion of the location and desired viewing angle of the orientation of the position sensor system 220 (assertedly teaching the tracking node).”
In response, the Examiner respectfully asserts that as shown in Fig. 2B the medical instrument 226 (needle) extends from the distal end 218, the distal end comprising the position sensor system 220.  Therefore, by automatically selecting a perspective (image) for the needle to appear in plane the selection would be based on the position and orientation of the position sensor system as the position and orientation of the needle is dependent on the position and orientation of the distal end where the position sensor system is placed.  Additionally, Para [0038] discloses that the images are registered with the location of the medical device.

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites “an electromagnetic sensor or an insitu sensor”, however this should be read as “an electromagnetic sensor or an in situ sensor”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an imaging system configured to in claims 7, 14, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Para [0109] discloses “In practice, imaging system 70 may implement any type of imaging modality for generating a volume image(s) of anatomical region(s) of patient P (e.g., an X-ray system, a MRI system, a CT system, an ultrasound system, etc.)”. Additionally Para [0157] discloses the imaging system as an x-ray system and Para [0158] discloses the imaging system as an external ultrasound probe.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366 A1) and further in view of Duindam (US 20200078103 A1) and Chan (US 20130216025 A1).
Regarding Claim 1, Pettersson discloses A position tracker driven display system for display of an interventional device (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”) including an integration of at least one position tracker and at least one interventional tool (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked shown below in Fig. 5d is an interventional tool), the position tracker driven display system comprising:

    PNG
    media_image1.png
    354
    454
    media_image1.png
    Greyscale

a monitor (Para [0141] – “The computer systems may also be coupled to a display, such as a CRT or LCD monitor”); and
at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) for controlling a real-time display on the monitor of a tracking image illustrative of a navigation of a tracking node of the interventional device within an anatomical region (Para [0046] – “Utilizing the components of the surgical navigation system, the position and orientation of the surgical instrument 3 b relative to the pre-operative plan and the patient structure may be tracked in real-time, such as illustrated in FIG. 1c , wherein the position and orientation of a virtual representation of the surgical instrument is displayed in relation to the virtual structure in the preoperative plan in the same relationship as the surgical instrument 3 b to the patient structure in real-time”, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node and as shown above in Fig. 5d the device is being tracked in an anatomical region), wherein the at least one controller is configured to:
generate a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
	As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach register the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space; 
ascertain the location and an orientation of the tracking node of the interventional device relative to each registered […] image; and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device.
	 However Duindam discloses register the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertain the location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the location and orientation of the sensor of the interventional device can be ascertained as the distal end of the interventional device is shown, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image); and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 may be selected manually and/or automatically…In some examples, one of the perspectives may be automatically selected such that a needle extending from the elongate device appears in-plane.”, because the image data may be presented as two-dimensional a specific image would be selected to show a selected perspective, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image).
The disclosure of Duindam is an analogous art considering it is in the field of a display showing the position and orientation of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
Conversely Pettersson and Duindam do not teach wherein a location of the tracking node is defined by a point within the image space;
automatically update the real-time display on the monitor with the selected tracking image to continue to show the tracking node during the navigation of the tracking node.
However, Chan discloses wherein a location of the tracking node is defined by a point within the image space (Para [0045] – “The image of a flexible device (e.g., a catheter) 102 as acquired by fluoroscopy is overlaid with circles (markers 404) that indicate updates of the location of a device tip obtained from the shape sensing system 104.”);
automatically update the real-time display on the monitor with the selected tracking image to continue to show the tracking node during the navigation of the tracking node (Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view” by automatically adjusting the x-ray field of view the desired image would be selected and displayed for optimal visualization, Para [0031] – “The imaging optimization program 130 implements real-time methods to derive optimal imaging system characteristics”).
The disclosure of Chan is an analogous art considering it is in the field of a display showing the position of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the point in the image and the automatic updating of Chan to achieve the same results. One would have motivation to combine because it ensures “optimal visualization, device navigation, and intervention planning within a desired field-of-view” (Chan - Para [0018]).
Regarding Claim 2, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including a view in the axial direction, Para [0083] – “As is illustrated in FIG. 5b , a 3D representation of the pre-operative plan is provided in a first part 51 a of the split window 50, an axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 3, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the display controller) is further configured to control the real-time display on the monitor of a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including two views in a non-axial direction, Para [0083] – “a sagittal representation is provided in a third part 51 c of the split window 50 providing a sagittal viewing orientation or display plane 56 b, and a coronal representation is provided in a fourth part 51 d of the split window 50 providing a coronal viewing orientation or display plane 56 c”).
Regarding Claim 6, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller is further configured to control a real-time display of at least one spatial image of the plurality of spatial images adjacent the tracking image (Fig. 5d reproduced above shows the display with the split windows where window 51a is interpreted as the tracking image and as shown in Fig. 5d it is adjacent to the spatial images 51b and 51c, Para [0090] – “Grey value data may be continuously updated in the first part 51 a of the split window 50 relative the 3D representation as well as in the second part 51 b of the split window 50”, therefore the spatial image is updated in real-time along with the adjacent tracking image).
Regarding Claim 7, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) conversely Pettersson does not teach an imaging system configured to generate an interventional image of the anatomical region; 
wherein the at least one controller is further configured to control a positioning of the imaging system relative to the anatomical region; and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space.
However, Chan discloses an imaging system configured to generate an interventional image of the anatomical region (Fig. 2 reproduced below shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region);

    PNG
    media_image2.png
    575
    673
    media_image2.png
    Greyscale

wherein the at least one controller is further configured to control a positioning of the imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”); and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional device, additionally Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view”, therefore the position of the imaging device changes based on the tracking data so that the tracking node of the device remains visualized within the field-of-view).
The disclosure of Chan is an analogous art considering it in the field of a position tracking of an interventional device
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system of Chan to achieve the same results. One would have motivation to combine because “these adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Regarding Claim 16, Pettersson discloses A method for an tracking an interventional device (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”) including an integration of at least one position tracker and at least one interventional tool in an anatomical region (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked reproduced above in Fig. 5d is an interventional tool and is in an anatomic region as shown in Fig. 5d), the method comprising:
generating a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach registering the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region; 
ascertaining a location and an orientation of a tracking node of the interventional device relative to each registered […] image; and  
autonomously selecting a tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device.
	 However Duindam discloses registering the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertaining a location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the location and orientation of the sensor of the interventional device can be ascertained as the distal end of the interventional device is shown, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image); and  
autonomously selecting the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 may be selected manually and/or automatically…In some examples, one of the perspectives may be automatically selected such that a needle extending from the elongate device appears in-plane.”, because the image data may be presented as two-dimensional a specific image would be selected to show a selected perspective, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
Conversely Pettersson and Duindam do not teach wherein a location of the tracking node is defined by a point within the image space;
updating a real-time display on the monitor with the selected tracking image to continue to show the tracking node during a navigation of the tracking node of the interventional device within the anatomical region.
However, Chan discloses wherein a location of the tracking node is defined by a point within the image space (Para [0045] – “The image of a flexible device (e.g., a catheter) 102 as acquired by fluoroscopy is overlaid with circles (markers 404) that indicate updates of the location of a device tip obtained from the shape sensing system 104.”);
updating a real-time display on the monitor with the selected tracking image to continue to show the tracking node during a navigation of the tracking node of the interventional device within the anatomical region (Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view” by automatically adjusting the x-ray field of view the desired image would be selected and displayed for optimal visualization, Para [0031] – “The imaging optimization program 130 implements real-time methods to derive optimal imaging system characteristics”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the point in the image and the automatic updating of Chan to achieve the same results. One would have motivation to combine because it ensures “optimal visualization, device navigation, and intervention planning within a desired field-of-view” (Chan - Para [0018]).
Regarding Claim 17, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 16.
Pettersson further discloses wherein the real-time display on the monitor includes an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including a view in the axial direction, Para [0083] – “As is illustrated in FIG. 5b , a 3D representation of the pre-operative plan is provided in a first part 51 a of the split window 50, an axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 18, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 16.
Pettersson further discloses wherein the real-time display on the monitor includes a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including two views in a non-axial direction, Para [0083] – “a sagittal representation is provided in a third part 51 c of the split window 50 providing a sagittal viewing orientation or display plane 56 b, and a coronal representation is provided in a fourth part 51 d of the split window 50 providing a coronal viewing orientation or display plane 56 c”).
Regarding Claim 20, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Pettersson does not teach controlling a positioning of an imaging system relative to the anatomical region, the imaging system operable for generating an interventional image of the anatomical region; and
deriving the positioning of the imaging system relative to the anatomical region from the position of the tracking node of the interventional device relative to the image space as indicated by the position tracking data.
However, Chan discloses controlling a positioning of an imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”), the imaging system operable for generating an interventional image of the anatomical region (Fig. 2 reproduced above shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region); and
deriving the positioning of the imaging system relative to the anatomical region from the position of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional device, additionally Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view”, therefore the position of the imaging device changes based on the tracking data so that the tracking node of the device remains visualized within the field-of-view).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system of Chan to achieve the same results. One would have motivation to combine because “these adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366 A1), Duindam (US 20200078103 A1), and Chan (US 20130216025 A1) as applied to claim 1 above, and further in view of Kehat (US 20160000517 A1).
Regarding Claim 4, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, the position indicator is interpreted as the tracking node, Para [0012] – “Each of the axial, coronal, and sagittal images is controlled by a control which includes zooming and panning.).
The disclosure of Kehat is an analogous art considering it is in the field of a position tracking driven display.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Regarding Claim 5, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0068] – “wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data…Images displayed on the display screen may include targets, pathways, waypoints, biopsy markers, organs, or medical instruments.”, therefore the images may be zoomed in on a pathway of the device therefore zooming in on a non-tracking node, Additionally Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, under broadest reasonable interpretation “non-tracking node” can be any portion of the device therefore because the device of Kehat is a catheter as shown below by zooming in on the position indicator other portions of the catheter may be shown for example in the right image of Fig. 4B).

    PNG
    media_image3.png
    485
    685
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “promotes ease of use of the display systems” (Kehat - Para [0024]), a zooming feature also provides clarity of the position being zoomed as commonly known.
Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1) and further in view of Duindam (US 20200078103 A1), Chan (US 20130216025 A1), and West (US 20140276002 A1).
Regarding Claim 8, Pettersson discloses A position tracker driven display system (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”), further comprising:
an interventional device including at least one position tracker integrated with at least one interventional tool (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked shown above in Fig. 5d is an interventional tool);
a monitor (Para [0141] – “The computer systems may also be coupled to a display, such as a CRT or LCD monitor”); and
a at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) for controlling a real-time display on the monitor of a tracking image illustrative of a navigation of a tracking node of the interventional device within an anatomical region (Para [0046] – “Utilizing the components of the surgical navigation system, the position and orientation of the surgical instrument 3 b relative to the pre-operative plan and the patient structure may be tracked in real-time, such as illustrated in FIG. 1c , wherein the position and orientation of a virtual representation of the surgical instrument is displayed in relation to the virtual structure in the preoperative plan in the same relationship as the surgical instrument 3 b to the patient structure in real-time”, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node and as shown above in Fig. 5d the device is being tracked in an anatomical region), wherein the at least one controller is configured to;
generate a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach wherein a location of the tracking node is defined by a point within the image space;
register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices, respectively, based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space; 
ascertain the location and an orientation of the tracking node of the interventional device relative to each registered […] image; and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device; and
automatically update the real-time display on the monitor with the selected tracking image to continue to show the tracking node during the navigation of the tracking node.
However, Chan discloses wherein a location of the tracking node is defined by a point within the image space (Para [0045] – “The image of a flexible device (e.g., a catheter) 102 as acquired by fluoroscopy is overlaid with circles (markers 404) that indicate updates of the location of a device tip obtained from the shape sensing system 104.”);
automatically update the real-time display on the monitor with the selected tracking image to continue to show the tracking node during the navigation of the tracking node (Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view” by automatically adjusting the x-ray field of view the desired image would be selected and displayed for optimal visualization, Para [0031] – “The imaging optimization program 130 implements real-time methods to derive optimal imaging system characteristics”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the point in the image and the automatic updating of Chan to achieve the same results. One would have motivation to combine because it ensures “optimal visualization, device navigation, and intervention planning within a desired field-of-view” (Chan - Para [0018]).
As cited above Pettersson discloses a plurality of spatial images conversely Pettersson and Chan do not teach register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices, respectively, based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space; 
ascertain the location and an orientation of the tracking node of the interventional device relative to each registered […] image; and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device; 
	 However Duindam discloses register the at least one position tracker to each […] image of the plurality of […] images […], respectively, based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertain the location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the location and orientation of the sensor of the interventional device can be ascertained as the distal end of the interventional device is shown); and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 may be selected manually and/or automatically…In some examples, one of the perspectives may be automatically selected such that a needle extending from the elongate device appears in-plane.”, because the image data may be presented as two-dimensional a specific image would be selected to show a selected perspective).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
As cited above Pettersson discloses a plurality of spatial images and Duindam discloses registering the at least one position tracker to each image of the plurality of images based on position tracking data conversely Pettersson, Chan, and Duindam do not teach register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices
However West discloses register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices (Para [0034] – “the registration matrix 18 can recompute the registration matrix to provide a corresponding transformation for each frame of tracking data to convert the position and orientation of a predetermined location on the object being tracked (e.g., at each sensor location) into the registered tracking data 14 that is in the same coordinate system as the anatomical model 20”)
The disclosure of West is an analogous art considering it is in the field of a display showing the position and orientation of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the registration of West to achieve the same results. One would have motivation to combine because “The implicit model of the patient anatomy enables the visualization to be rendered and updated such as to provide a substantially real time dynamic visualization of the intraoperative procedure in the absence of any direct line of sight.” (West - Para [0029]).
Regarding Claim 9, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including a view in the axial direction, Para [0083] – “As is illustrated in FIG. 5b , a 3D representation of the pre-operative plan is provided in a first part 51 a of the split window 50, an axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 10, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including two views in a non-axial direction, Para [0083] – “a sagittal representation is provided in a third part 51 c of the split window 50 providing a sagittal viewing orientation or display plane 56 b, and a coronal representation is provided in a fourth part 51 d of the split window 50 providing a coronal viewing orientation or display plane 56 c”).
Regarding Claim 13, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller is further configured to control a real-time display of at least one spatial image of the plurality of spatial images adjacent the tracking image (Fig. 5d reproduced above shows the display with the split windows where window 51a is interpreted as the tracking image and as shown in Fig. 5d it is adjacent to the spatial images 51b and 51c, Para [0090] – “Grey value data may be continuously updated in the first part 51 a of the split window 50 relative the 3D representation as well as in the second part 51 b of the split window 50”, therefore the spatial image is updated in real-time along with the adjacent tracking image 51b).
Regarding Claim 14, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) conversely Pettersson does not teach an imaging system configured to generate an interventional image of the anatomical region; 
wherein the at least one controller is configured to control a positioning of the imaging system relative to the anatomical region; and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data.
However, Chan discloses an imaging configured to generate an interventional image of the anatomical region (Fig. 2 reproduced above shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region); 
wherein the at least one controller is configured to control a positioning of the imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”); and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional device, additionally Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view”, therefore the position of the imaging device changes based on the tracking data so that the tracking node of the device remains visualized within the field-of-view).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Regarding Claim 15, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
Conversely Pettersson does not teach wherein the at least one position tracker includes an optical shape sensor, an electromagnetic sensor or an insitu sensor.
However, Duindam discloses wherein the at least one position tracker includes an optical shape sensor, an electromagnetic sensor or an insitu sensor (Para [0041] – “sub-systems may include a position/location sensor system (e.g., an electromagnetic (EM) sensor system); a shape sensor system”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the sensor of Duindam to achieve the same results. One would have motivation to combine because they allow one to determine “the position, orientation, speed, velocity, pose, and/or shape of a distal end and/or of one or more segments along a flexible body that may make up medical instrument 104” (Duindam - Para [0041]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1), Duindam (US 20200078103 A1), Chan (US 20130216025 A1), and West (US 20140276002 A1) as applied to claim 8 above, and further in view of Kehat (US 20160000517 A1).
Regarding Claim 11, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417” the position indicator is interpreted as the tracking node, Para [0012] – “Each of the axial, coronal, and sagittal images is controlled by a control which includes zooming and panning.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Regarding Claim 12, Pettersson, Duindam, Chan, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0068] – “wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data…Images displayed on the display screen may include targets, pathways, waypoints, biopsy markers, organs, or medical instruments.”, therefore the images may be zoomed in on a pathway of the device therefore zooming in on a non-tracking node, Additionally Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, under broadest reasonable interpretation “non-tracking node” can be any portion of the device therefore because the device of Kehat is a catheter as shown above by zooming in on the position indicator other portions of the catheter may be shown for example in the right image of Fig. 4B reproduced above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “promotes ease of use of the display systems” (Kehat - Para [0024]), a zooming feature also provides clarity of the position being zoomed as commonly known.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1), Duindam (US 20200078103 A1) and Chan (US 20130216025A1) as applied to claim 16 above, and further in view of Kehat (US 20160000517 A1) and Krimsky (US 20170348067 A1).
Regarding Claim 19, Pettersson, Duindam, and Chan disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Pettersson does not teach controlling a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image; and 
controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses controlling a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, the 3D map is automatically zoomed therefore the display controller configured to control the display is intuitive, the position indicator is interpreted as the tracking node); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Conversely Pettersson, Duindam, and Kehat do not teach controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However, Krimsky discloses controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0054] – “User interface 400 shows the EWC 96 and EM sensor 94 within airway tree 404, during the navigation along pathway 408. The clinician may zoom in and out of one or more areas of interest within the lungs via a control function”, therefore any portion of the interventional device (EWC) that does not include the EM sensor can be zoomed and therefor the display can be controlled to display to display a zoomed-in image of a non-tracking node).
The disclosure of Krimsky is an analogous art considering it in the field of displaying a position of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Krimsky to achieve the same results. One would have motivation to combine because “if a clinician desires to view a particular section of the patient's airways, the clinician may view the 3D model represented in a 3D rendering and rotate and/or zoom in and/or pan in on the particular section” (Krimsky - Para [0016]), therefore it allows the clinician to focus on a particular section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          /JASON M IP/Primary Examiner, Art Unit 3793